DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 IS objected to because of the following informalities:  Claim 20 indicates “claim 113” and should state “claim 11”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 11 recites a “non-transitory storage medium;” however, it appears that the applicant intends redefine a “non-transitory storage medium” (e.g. RAM, ROM, CD-ROM, disks, etc.), and cover signals, carrier waves and other forms of transmission media to include propagating systems by reciting a non-comprehensive definition of a “non-transitory storage medium.”   (Applicant’s Specification, [0082], computer storage media may comprise hardware storage such as solid state disk/device (SSD), RAM, ROM, EEPROM, CD-ROM, flash memory, phase-change memory (“PCM”), or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other hardware storage devices which may be used to store program code in the form of computer-executable instructions or data structures, which may be accessed and executed by a general purpose or special-purpose computer system to implement the disclosed functionality of the invention. Combinations of the above should also be included within the scope of computer storage media. Such media are also examples of non-transitory storage media, and non-transitory storage media also embraces cloud-based storage systems and structures, although the scope of the invention is not limited to these examples of non-transitory storage media). During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004). Since independent claim 11 recites a “non-transitory storage medium” which is not comprehensively defined, the broadest reasonable interpretation of such a storage medium can include propagating signals.  Signals are directed to a non-statutory subject matter.  Applicant is advised to amend the claim to include the phrase "the non-transitory storage medium is not a propagation signal” in the preamble or in the specification to overcome the present 101 rejection.
Dependent claims 12-20 do not cure the deficiencies of independent claim 11 and are rejected due to their dependency on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alluboyina et al. (United States Patent 11,036,439) in view of Hallur (United States Patent Application Publication 2021/0034423).
As per claim 1, Alluboyina teaches the invention substantially as claimed including a method, comprising: 
	pausing a container running on a host (Column 20, Lines 6-13, The method 1600 may then include freezing 1606 the application instances 1322 of each role 1312. In particular, inasmuch as each instance 1322 is executing within container 1320, the containers 1320 for the roles 1312 may be instructed to pause execution of each instance 1322. This may include stopping execution and saving a state of execution of each instance 1322); 
	generating a checkpoint image of the running container (Column 19, Lines 52-54, create a snapshot of the bundled application 1302 that can be later restored (see the method 1700 of FIG. 17); and Column 20, Lines 7-13, The method 1600 may then include freezing 1606 the application instances 1322 of each role 1312. In particular, inasmuch as each instance 1322 is executing within container 1320, the containers , wherein the checkpoint image is stored in a checkpoint image storage (Column 19, Lines 52-54,create a snapshot of the bundled application 1302 that can be later restored (see the method 1700 of FIG. 17); and Column 20, Lines 7-13, The method 1600 may then include freezing 1606 the application instances 1322 of each role 1312. In particular, inasmuch as each instance 1322 is executing within container 1320, the containers 1320 for the roles 1312 may be instructed to pause execution of each instance 1322. This may include stopping execution and saving a state of execution of each instance 1322 (state variables, register contents, program pointers, function stack, etc.).); 
	restoring the checkpoint image into a clone container (Column 20, Lines 34-36, After the snapshot is created according the method 1600, the application instances may be resumed; Column 20, Lines 60-62, data describing a state of execution of the application instance 1322 may be reloaded into a container 1302 for that instance) on a second host (Column 21, Lines 21-27, Note that the snapshot of the bundled application 1302 may be restarted on different storage and compute nodes 106, 110 than those on which the bundled application 1302 was executing when the snapshot was created. Accordingly, the application snapshot may be restarted as a clone of the bundled application 1302 or moved to different hardware when executing the method 1700); and 
	resuming operation of the clone container (Column 20, Lines 34-36, After the snapshot is created according the method 1600, the application instances may be resumed; Column 20, Lines 60-62,  data describing a state of execution of the at a point where the running container was paused].

	Allouboyina fails to specifically teach, resuming operation of the clone container at a point where the running container was paused
	 However, Hallur resuming operation of the clone container at a point where the running container was paused ([0073], the image(s) contained in the container is saved into a compressed file and a new container is created with the saved image(s) on a different worker node, thereby preserving the data of the application created inside the container. In those instances where stateful containers are terminated and restarted on a different worker node, container orchestration program 101 mounts the volume on the new worker node such that newly created and/or replicated application containers can resume running at their previous state prior to the termination). 
	Allouboyina and Hallur are analogous because they are each container management. Allouboyina teaches a method for container management of bundled applications and storage (Abstract, storage nodes create a new snapshot for the storage volume by allocating a new segment to the new snapshot and finalizes and performs garbage collection with respect to segments allocated to the previous snapshot. An orchestration layer implements a bundled application that is provisioned with virtualized storage and computation resources. A snapshot of the bundled application may be created and used to rollback or clone the application. Clones snapshots of storage volumes may be gradually populated with data from prior snapshots to reduce loading on a primary snapshot). Hallur teaches a method of ([0046], replica controller 117 maintains a desired number of copies of deployed containers and/or groups of containers. For example, if Application Container A running on Computing Device 123 (not depicted) temporarily goes down, replica controller 117 starts up an identical copy of Application Container A--Application Container A'--on Computing Device 123 (not depicted). However, if Application Container A comes back online, replica controller 117 removes Application Container A'). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Alluboyina would be modified with the container migration method and container resuming method taught by Hallur in order to manage container instances thus yielding predictable results. Therefore, it would have been obvious to combine the teachings of Alluboyina and Hallur. 

As per claim 2, Hallur teaches, further comprising invoking a library ([0063], container orchestration program 101 deploys application containers that are linked to a volume. Generally, the term volume as used herein is a shared directory that contains the data specific to an individual container), wherein the library identifies an environment for the clone container ([0063], A volume allows stateful information about an application to persist-…a volume serves as a folder or mount point to a directory for storing and retrieving data. Accordingly, a volume allows a master node, such as container orchestration program 101, to push state information to a container running on a computing device invoked as a worker node, allows a container running on the environment including the second host ([0063], computing devices invoked as worker nodes, regardless of the network environment in which they exist, can access state information associated with application containers by linking containers to volumes stored in cloud storage. This is especially advantageous in that individual volumes need not be physically moved between worker nodes during migration of stateful containers or if a new container is created on a different worker node that requires state information generated by a prior container; and [0064], container orchestration program 101 receives a temporary access key ID (i.e., access ID) corresponding to a volume and a secret access key in the service request from the consumer node and sends the temporary access key ID and secret access key to a worker node. In some embodiments, the temporary access key ID and secret access key are only valid during the time period for which a stateful container is required to run).

As per claim 3, Alluboyina teaches, further comprising storing the checkpoint image in a list maintained by a controller, wherein the list identifies a tree of containers that include a parent container and children of the container (Column 12, Lines 15-19, the method 800 may include recording 804 a clone branch in a snapshot tree. For example, referring to FIG. 9, in some embodiments, for each snapshot that is created for a storage volume, the storage manager 102 may create a node S1-S5 in a snapshot hierarchy 900).

As per claim 4, Alluboyina teaches, further comprising cloning the clone container by generating a second checkpoint image of the clone container (Column 12, Lines 53-56, A clone may be created of any of these snapshots and represented by additional clone nodes. In the illustrated example, node B1 represents a clone snapshot of the snapshot represented by node S4. Subsequent snapshots of the clone snapshot are represented by nodes B1 to B3) and restoring the second checkpoint image into a second clone container (Column 12, Lines 58-60, the creation of a clone snapshot on the storage node 106 may be performed in the identical manner as for any other snapshot, such as according to the methods of FIGS. 2 through 6), wherein the second clone container is a child of the clone container (Column 12, Lines 53-56, A clone may be created of any of these snapshots and represented by additional clone nodes. In the illustrated example, node B1 represents a clone snapshot of the snapshot represented by node S4. Subsequent snapshots of the clone snapshot are represented by nodes B1 to B3).

As per claim 5, Alluboyina teaches, wherein the second checkpoint image is an incremental checkpoint image (Column 12, Lines 53-56, a clone may be created of any of these snapshots and represented by additional clone nodes. In the illustrated example, node B1 represents a clone snapshot of the snapshot represented by node S4. Subsequent snapshots of the clone snapshot are represented by nodes B1 to B3).

As per claim 6, Hallur teaches, wherein the second host comprises specialized hardware ([0017], worker computers (i.e., worker nodes) that run containerized applications and other workloads. A worker node includes the services necessary to support containers that make up a cluster's workload; and [0018], only those computing devices that are pre-configured as worker computers within the centralized network environment can be utilized as worker nodes. Furthermore, if additional workloads cannot be supported by the current pre-configured worker nodes, additional computing devices must be manually configured as worker nodes).

As per claim 7, Allouboyina teaches, wherein the running container is paused in response to a call that is synchronous (Column 20, Lines 6-13, the method 1600 may then include freezing 1606 the application instances 1322 of each role 1312. In particular, inasmuch as each instance 1322 is executing within container 1320, the containers 1320 for the roles 1312 may be instructed to pause execution of each instance 1322. This may include stopping execution and saving a state of execution of each instance 1322), wherein the clone container resumes operation only when a response to the call is received by the clone container (Column 20, Lines 33-37, After the snapshot is created according to the method 1600, the application instances may be resumed, with the application itself not suffering any down time in some embodiments. The bundled application 1302 may then continue to operate).

As per claim 8, Hallur teaches, further comprising, after resuming operation of the clone container, killing the running container or resuming operation of the running container (Column 20, Lines 33-35, After the snapshot is created according to 

As per claim 9, Hallur teaches, further comprising 
	establishing a communication channel for the running container and the clone container ([0063], application containers that are linked to a volume. Generally, the term volume as used herein is a shared directory that contains the data specific to an individual container. …From the standpoint of a container, a volume serves as a folder or mount point to a directory for storing and retrieving data. Accordingly, a volume allows a master node, such as container orchestration program 101, to … allows state information associated with a containerized application to be shared between containers. In some embodiments, volumes are stored in a database on management server 110. In other embodiments, volumes are stored in cloud based storage. Accordingly, computing devices invoked as worker nodes, regardless of the network environment in which they exist, can access state information associated with application containers by linking containers to volumes stored in cloud storage), wherein the communication channel includes one of a message bus ([0076], computing device 500 operates over communications fabric 502, which provides communications between computer processor(s) 504, memory 506, persistent storage 508, communications unit 512, and input/output (I/O) interface(s) 514. Communications fabric 502 can be implemented with any architecture suitable for passing data or control information between processor(s) 504 (e.g., microprocessors, communications processors, and network processors), memory 506, external device(s) 520, and any or a default hostname and port.

As per claim 10, Alluboyina teaches, further comprising terminating, live-migrating or backing up all containers associated with a portion of the tree using the list (Column 13, Lines 26-41, the method 1000 includes receiving 1002, by the storage manager 102, an instruction to rollback a storage volume to a particular snapshot SN. The method 1000 may then include processing 1004 each snapshot that is a represented by a descendent node of the node representing snapshot SN in the snapshot hierarchy, i.e. snapshots SN+1 to SMAX, where SMAX is the last principal snapshot that is a descendent of snapshot SN (each "descendent snapshot"). For each descendent snapshot, processing 1004 may include evaluating 1006 whether the each descendent is an ancestor of a node representing a clone snapshot. If not, then the storage manager 102 may instruct all storage nodes 106 storing segments mapped to the descendent snapshot to free 1008 these segments, i.e. delete entries from the segment map referencing the descendent snapshot and marking corresponding PSIDs 316 as free in the segment map 314; Column 20, Lines 45-49, The method 1700 includes receiving 1702 a rollback instruction, such as from an administrator desiring to return to a stable version of the bundled application 1302. The remaining steps of the method 1300 may be executed in response to the rollback instruction; EN: 1300 is a typo in the reference, the rollback method is method 1000). 

As per claim 11, this is the “non-transitory storage medium claim” corresponding to claim 1 and are rejected for the same reasons. The same motivation used in the 
As per claim 12, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 8 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 9 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 10 and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199